DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0001 should be updated to indicate Serial No. 15/343,848 is now U.S. Patent No. 10,506,863.  
Appropriate correction is required.
Claim Objections
Claims 8, 14 and 16 are objected to because of the following informalities:  
In regard to claim 8, the structure therein has already been defined in claims 1 and 2.
In regard to claim 14, the structure therein has already been defined in claim 13.  Appropriate correction is required.
In regard to claim 16, the structure therein has already been defined in claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6, 9, 11and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 16 of U.S. Patent No. 10,506,863. Although the claims at issue are not identical, they are not patentably distinct from each other because, except for obvious differences, the patented claims anticipate the pending claims and anticipation is the epitome of obviousness.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cosenza (U.S. Patent 3,702,628) in view of Dionne (U.S. Patent 8,967,932).
In regard to claim 1, Cosenza discloses a “ratchet disk” 11 defining a rising thread path (see Figure 4) comprised of a base 13 having a circular circumference and a plurality of thread portions 15 rising from the base to form a truncated pyramid shape wherein each thread portion 15 is separated from each other by a slot 25 configured to enable the thread portions 15 to flex (see column 4, lines 11-18) and wherein an inner surface of each thread portion is threaded to form a section of the rising thread path
           Although the Cosenza reference does not disclose the use of a plurality of disks 11, attention is directed to the Dionne reference, which discloses that it is common to use plural nuts (i.e., disks) in order to render a more secure connection (see column 1, lines 32-37).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that a plurality of the disks 11 disclosed by Cosenza may be used together, i.e., “stacked” in order to render a more secure connection.
            In regard to claims 2 and 3, the circular circumference includes a flat section 21 which is capable of acting as an orientation indicator.
            In regard to claim 4, although the Cosenza reference does not specifically disclose the type of thread path, the figures appear to show a single lead thread path.  In any event, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the 
            In regard to claim 5, although the Cosenza reference discloses the disks may have four or six thread portions (see column 4, lines 23-27) and not three, as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that any suitable number of thread portions may be employed without effecting the overall operation of the device, especially since the Cosenza reference does not limit the number of thread portions which may be used.
            In regard to claim 8, as discussed above, the base has a circular circumference and a flat section.
           In regard to claims 6, 7 and 9-19, as discussed above, Cosenza in view of Dionne renders the claimed structure obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Bianco et al., Copito and Dietlein references are cited for disclosing other pertinent structures.  More specifically, Bianco and Copito are cited as being directed to the state of the art as a teaching of a plurality and stacked “ratchet disks”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
5/10/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754